June 24, 2009 U.S. Securities and Exchange CommissionAudit · tax · Advisory Office of the Chief Accountant Grant Thornton LLP 100 F Street, NE245 Peachtree Center Avenue, Suite 300 Washington, DC 20549 Atlanta, GA 30303-1257 T 404.330.2000 F 404.330.2047 www.GrantThornton.com Re:HSW International, Inc. File No. 001-33720 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of HSW International, Inc. dated June 19, 2009, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ GRANT THORNTON LLP
